Citation Nr: 1103293	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right knee patellofemoral syndrome, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's son


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1987 to 
November 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran's claims file was 
transferred to the Waco, Texas RO and then the Houston, Texas RO 
in 2008.

In the December 2005 rating decision, the RO adjudicated several 
issues, including denying entitlement to service connection for 
gastroesophageal reflux disease (GERD).  In her January 2006 
notice of disagreement (NOD), the Veteran appealed the issue of 
entitlement to an increased evaluation for her service-connected 
right knee disability and the issue of entitlement to service 
connection for GERD.  The RO addressed both issues in an April 
2006 statement of the case (SOC).  But in her August 2006 
substantive appeal, the Veteran limited this appeal to the issue 
of entitlement to an increased evaluation for her right knee 
disability.  Accordingly, the issue of entitlement to service 
connection for GERD is not within the Board's jurisdiction and is 
not addressed in this decision.  38 C.F.R. § 20.200 (2010) 
(noting that an appeal consists of an NOD, SOC, and substantive 
appeal).

Additionally, at the February 2010 hearing, the Veteran stated 
that she had not worked since 2006.  Although a claim for a total 
disability rating based on individual unemployability (TDIU) is 
considered part and parcel of a claim for an increased 
evaluation, the Board finds that in this case, entitlement to 
TDIU is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009) (noting that when TDIU is raised during the 
adjudicatory process of evaluating the underlying disability, it 
is part of the claim for benefits for the underlying disability).  
The Veteran claimed TDIU based on her service-connected right 
knee disability and depressive disorder.  An increased evaluation 
for depressive disorder is not on appeal.  Additionally, the RO 
denied entitlement to TDIU in December 2006, September 2007, and 
October 2008 rating decisions.  The Veteran has not disagreed 
with these decisions and no additional evidence regarding the 
Veteran's unemployability status due to her right knee disability 
has been presented, other than her testimony that she has not 
worked since 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  Remand is required to provide the Veteran with an 
examination after obtaining additional VA medical treatment 
records.

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  VA's duty to assist includes providing a new 
medical examination when a veteran asserts or provides evidence 
that a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. 
§ 3.326(a) (2010).  The most recent VA joints examination was in 
August 2008.  At the February 2010 Board hearing, the Veteran 
asserted that her right knee symptomatology had worsened since 
that time.  The Veteran also testified that the August 2008 
examination did not reflect the true condition of her right knee 
disability because it was conducted two weeks after she underwent 
surgery and thus the examiner was unable to perform a thorough 
examination.  Accordingly, the AMC must provide the Veteran with 
a current joints examination. 

VA's duty to assist includes obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
This includes making as many requests as are necessary to obtain 
relevant records from a Federal department or agency, including, 
but not limited to, VA medical records and relevant Social 
Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); 
Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  At 
the February 2010 Board hearing, the Veteran testified that she 
only received treatment for her right knee through VA and that 
she had been treated by VA since 2008.  The most recent VA 
treatment records are dated in August 2008.  Additionally, the 
Veteran applied for, and was denied, SSA benefits.  The SSA 
decision and any medical records used in making that 
determination are not associated with the claims file.  It does 
not appear that the RO attempted to obtain these relevant 
records.  Accordingly, while on remand, the AMC must obtain 
recent VA treatment records and SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center 
and obtain and associate with the claims file 
all outstanding records of treatment.  If any 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact must clearly be 
documented in the claims file.

2.  Contact the SSA and obtain a copy of that 
agency's decision concerning the Veteran's 
claim for disability benefits, including any 
medical records used to make the decision.  
If any requested records are not available, 
or the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.

3.  After any additional records are 
associated with the claims file, schedule the 
Veteran for a joints examination to determine 
the current severity of her service-connected 
right knee disability.  The VA claims file 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated tests and studies, to include 
range of motion testing of the right knee, 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished, and all clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe all symptomatology due to the 
Veteran's service-connected right knee 
disability.  The examiner must also provided 
comment on whether there is right knee 
subluxation and/or lateral instability.  It 
must also be determined whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected right knee disability, expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the knee could 
significantly limit functional ability during 
flare-ups or during periods of repeated use, 
noting the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  With respect to any subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the right 
knee, the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service-connected right knee, the presence or 
absence of changes in condition of the skin 
indicative of disuse due to the service-
connected right knee, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected right knee.  The rationale 
for each opinion expressed must also be 
provided.  

4.  Notify the Veteran that it is her 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
her representative.  After the Veteran and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


